 

ACKNOWLEDGMENT

 

SBG Revo Holdings, LLC, a Delaware limited liability company (the “New
Guarantor”), hereby acknowledges that it has received a copy of the
Intercreditor Agreement, dated as of March 28, 2013, by and between Bank of
America, N.A., as First Lien Agent, and Pathlight Capital, LLC, as Second Lien
Agent (as amended, modified, supplemented or restated and in effect from time to
time, the “Intercreditor Agreement”; capitalized terms used in this
Acknowledgement and not otherwise defined herein have the meanings specified in
the Intercreditor Agreement), and consents thereto, agrees to recognize all
rights granted thereby to the First Lien Agent, the First Lien Secured Parties,
the Second Lien Agent, and the Second Lien Secured Parties and will not do any
act or perform any obligation which is not in accordance with the agreements set
forth in the Intercreditor Agreement. The New Guarantor further acknowledges and
agrees that it is not an intended beneficiary or third party beneficiary under
the Intercreditor Agreement and (i) as between the First Lien Secured Parties,
the Borrower and the Guarantors, the First Lien Loan Documents remain in full
force and effect as written and are in no way modified hereby, and (ii) as
between the Second Lien Secured Parties, the Borrower and the Guarantors, the
Second Lien Secured Documents remain in full force and effect as written and are
in no way modified hereby. 

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgement to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

  New Guarantor:       SBG REVO HOLDINGS, LLC, a Delaware limited liability
company         By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial
Officer

 

Signature Page to Acknowledgement

 

 

